Exhibit23.02 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statement of our report dated March 29, 2007, relating to the consolidated financial statements of BluePhoenix Solutions Ltd. appearing in the Amendment No. 2 of its Annual Report (form 20-F/A)for the year ended December 31,2006. We also consent to the reference to us under the caption "Experts" in the Prospectus. Ziv Haft Certified Public Accountants (Isr.) BDO Member Firm Tel Aviv, Israel January7,2008
